Citation Nr: 0614227	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-30 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel





INTRODUCTION

The veteran served on active duty from January 1986 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

The veteran is not precluded from locomotion as a result of 
his service-connected disabilities, he is not blind, and he 
does not have anatomical loss or loss of use of either the 
hands or the legs due to a service-connected disability.


CONCLUSION OF LAW

The basic eligibility requirements for a certificate for 
specially adapted housing or for a home adaptation grant have 
not been met.  38 U.S.C.A. § 2101(a), (b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.809, 3.809a (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  A letter dated in November 2003 satisfies the 
duty to notify provisions, as it discusses the criteria for 
establishing eligibility for either specially adapted housing 
or a home adaptation grant.  As for the duty to assist, the 
claims file contains all available evidence pertinent to the 
claim, including VA medical evidence dated through May 2004, 
which adequately addresses the requirements necessary for 
evaluating the claims decided herein.  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006); see also Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506 (U.S. Vet. App. March 3, 2006).

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service-
connected disability due to (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower 
extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion, although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
is not entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
C.F.R. § 3.809 and has not previously received assistance in 
acquiring specially adaptive housing under 38 U.S.C.A. 
§ 2101(a); and is entitled to compensation for permanent and 
total disability which (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.

38 C.F.R. § 3.809a provides that a veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under 38 
C.F.R. § 3.809 may be issued a certificate of eligibility 
under § 3.809.  However, no particular type of adaptation, 
improvement, or structural alteration may be provided to a 
veteran more than once.  Id.

Service connection is in effect for post-traumatic stress 
disorder, evaluated as 50 percent disabling; right, below-
the-knee amputation, evaluated as 40 percent disabling; 
degenerative joint disease of the left knee, evaluated as 10 
percent disabling; and herniated lumbar disc, evaluated as 10 
percent disabling.  This amounts to a combined 80 percent 
evaluation, and the veteran is currently in receipt of 
benefits from a total disability evaluation for compensation 
based on individual unemployability (TDIU).

Based on the severity of his service-connected disabilities, 
together with the evidence of record showing his need for 
assistive devices for ambulation, the veteran contends that 
he has met the eligibility requirements for a certificate for 
specially adapted housing or for a home adaptation grant.  
The evidence of record, however, reveals that despite the 
severity of impairment from permanent and total service-
connected disabilities, he is not precluded from locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  

The VA medical evidence dated since at least the filing of 
the veteran's claim in April 2002 shows that he is active on 
his right leg prosthesis, which includes outdoor activities, 
to the extent that the prosthesis is routinely in need of 
repair, adjustment, or replacement of worn parts.  As 
recently as January 2004, the veteran mentioned to a VA 
physician that he walks three-fourths of a mile daily to his 
mailbox.  Although the evidence suggests there are occasions 
on which the veteran has required the use of assistive 
devices for ambulation, these times appear to be remote and 
associated with the temporary dysfunction or absence of his 
prosthesis.  Additionally, the medical evidence does not 
indicate any severe loss of visual acuity or the anatomical 
loss or loss of use of both hands, and the veteran does not 
so contend.

The Board observes that there is no question the veteran is 
severely compromised physically due to his service-connected 
disabilities, but such impairment is recognized in the 
current disability evaluations and the grant of a TDIU.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  As 
the veteran does not meet any of the basic eligibility 
requirements for entitlement to a certificate for either 
specially adapted housing or a special home adaptation grant, 
the preponderance is against the veteran's claim, and it must 
be denied.   


ORDER

A certificate of eligibility for specially adapted housing or 
for a special home adaptation grant is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


